Citation Nr: 1222833	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-20 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal is now under the jurisdiction of the North Little Rock RO.  

This matter was remanded in July 2007 and October 2008.  The Board denied the claim in May 2009.  In December 2009, the Board vacated the May 2009 denial and remanded the claim for further development.  The claim was remanded again in September 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons set forth below, this appeal is once again being remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In his August 2002 claim, the Veteran stated that he has a lower back disorder that began in January 1968.  In a September 2002 statement in support for a claim for service connection for post traumatic stress disorder, the Veteran elaborated that around January 1968 during the Tet Offensive he was stationed at the China Beach motor pool in DaNang.  A fuel tank exploded after it was hit by a rocket.  The Veteran stated that he spent the entire night fighting the fire and that the combination of dragging heavy cables through loose sand in an urgent situation strained his lower back.  He added that his back pain has increased year after year.

In December 2005, VA informed the Veteran that verification of the fuel tank explosion which occurred during the Tet Offensive at the China Beach motor pool had been received.  

The Veteran is not contending, and the service treatment records do not reflect, that he sought treatment for his low back during service.  
In the October 2008 Remand, the Board noted that the fuel tank explosion incident during which time the Veteran contends that he injured his back has been verified and that he is competent to state that he first began experiencing pain during service that has continued to the present time.  The Board also noted that the Veteran provided statements from his mother and brother reflecting the Veteran's lack of back trouble before service and pain ever since service discharge.  The Board found this evidence to be sufficient for a remand for a VA examination.  38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his January 2009 VA examination, the examiner diagnosed lumbago with sacroiliac joint pain radiation.  The examiner opined that it is less likely as not that the lumbago is related to active military service.  The examiner reasoned that there are no records of a lumbar spine injury in Vietnam and that the Veteran's entrance examination stated that he worked as a laborer and equipment operator prior to service.  There were no in-service complaints about his back.  The examiner also noted that the Veteran continues to ride motorcycles which may increase his back discomfort.  In a March 2010 addendum, a VA physician, after reviewing the records, found "nothing [in the records] to connect his [the Veteran's] back condition to service without mere speculation."  

In October 2010, the Veteran had another VA examination.  The diagnosis was degenerative disc disease with mild loss of function.  The examiner opined that the Veteran's current lower back condition is less likely related to his military service as there is no evidence of any treatment or any trauma or injury to his lower back while he was in military service.  The examiner continued that it is more likely that his current back condition is related to his occupation and normal wear and tear process of age.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As reflected above, both the January 2009 and October 2010 VA examiners appear to be basing their opinions at least in part on the lack in-service treatment and documentation of a low back injury.  However, the Veteran has provided competent reports that he felt pain in his lower back after fighting the fuel tank fire in 1968.  The Veteran's account of his in-service low back injury must be considered by a VA examiner regardless of the lack of in-service treatment for such.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Accordingly, as it does not appear that a VA examiner has adequately considered the Veteran's account of his in-service low back injury, a remand is necessary for another VA examination.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, obtain copies of records of back treatment not previously obtained from identified treatment sources.  Regardless of the Veteran's response, procure copies of records of back treatment that the Veteran received at the VA Medical Center in Fayetteville, Arkansas since March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  All available documents should be associated with the claims folder.  

If, after making reasonable efforts to obtain named records the agency of original jurisdiction (AOJ) is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records that it was unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and etiology of any low back disorder.  The claims file should be made available to the examiner in conjunction with this evaluation, and a notation should be made in the examination report that this review has taken place.  Any indicated diagnostic tests and studies must be accomplished, the results of which should be included in the examination report.  

All pertinent symptomatology and findings must be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements [in particular his reports that he injured his low back after dragging heavy cable through the sand all night while fighting a fire], the examiner must state whether any diagnosed low back disorder is related to the Veteran's active duty service.  Specifically, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder had its clinical onset in service or is otherwise related to active duty.  In answering these questions, the examiner should address the Veteran's competent reports of increasing back pain since an in-service injury to his lower back.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  If the Veteran does report for the examination, review the examination report to ensure its complete compliance with the directives of this Remand.  Implement corrective action to correct any deficiency in the report.  

5.  Thereafter, re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


